DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation (1)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Claim limitation “positioning device/system” in claims 1, 2, 10, 11, 12, and 15, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “positioning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The terms “device” and “system” are merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 10, 11, 12, and 15 has/have been interpreted to cover “a robot arm, a roller system, or a magnetic field generator” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 6, paragraphs 2-4).

Claim limitation “masking element” in claim 14 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “masking” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “element” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has/have been interpreted to cover “a strip of material” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 8, last paragraph; Pg. 14, third paragraph; Drawings, Fig. 1). 
(Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation (2)
	The limitation “quick connector” in claim 8 is deemed definite since the ordinary artisan would understand the type of mechanical connectors to which reference is made (Spec., Pg. 7, second paragraph; Pg. 13, third paragraph).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 and claim 12 (as incorporating the limitations of claim 1) recite “several depressions”. The term “several” renders the limitation indefinite since the term “several” is a term of degree related to the quantity range of depressions that is not described in the specification in such a way that one of ordinary skill in the art would be able to ascertain a standard for measuring the speed intended. See MPEP 2173.05(b). For the purpose of examination, the limitation will be interpreted as “

	Claim 2 recites “wherein the device is fixedly mounted to a base structure” in lines 1-2. This limitation is indefinite since it is unclear whether “the device” refers to the “device for lacquer transfer” or “positioning device” previously recited in claim 1. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
The limitation will be interpreted as “wherein the positioning device is fixedly mounted to a base structure” in accordance with Applicant’s specification (Spec., Pg. 13, last paragraph; Drawings, Fig. 2).

Claim 5 recites “the positioning system” in line 1. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “the positioning device 

Claim 8 recites “for quickly coupling the work piece holder” in line 2. The term “quickly” renders the limitation indefinite since the term “quickly” is a term of degree related to the speed of carrying out coupling that is not described in the specification in such a way that one of ordinary skill in the art would be able to ascertain a standard for measuring the speed intended (Spec., Pg. 7, second paragraph; Pg. 13, third paragraph). See MPEP 2173.05(b). For the purpose of examination, the limitation will be interpreted as “for 

Claim 10 recites “the device” in line 2. This limitation is indefinite since it is unclear whether “the device” refers to the “device for lacquer transfer” or “positioning device”. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
The limitation will be interpreted as “the device for lacquer transfer” for clarity.

Claim 11 recites “the preparation area” in lines 3-4 and “the movable portion” in line 4. There is lack of antecedent basis for these limitations in the claim since claims 1, 10, and 11 do not previously recite a preparation area or a movable portion.
 Claim 10 will be interpreted as dependent on claim 9 to provide antecedent basis for the aforementioned limitations in claim 11.

Claim 13 recites “the work piece holder in the preparation area” in line 2. There is lack of antecedent basis for this limitation in the claim since claims 1, 12, and 13 do not previously recite a work piece holder or a preparation area. The limitation will be interpreted as “a work piece holder in a preparation area” for clarity.

Claim 15 recites “the movable portion of the positioning device” in lines 1-2. There is lack of antecedent basis for this limitation in the claim since claims 1, 12, 13, and 15 do not previously recite “a movable portion”. The limitation will be interpreted as “a movable portion of the positioning device” for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (USP 5849082) in view of Kappeler (US 20170253768).
Regarding claim 1, Stefani teaches a system for lacquer transfer, comprising: 
a device for lacquer transfer, comprising: 
a cylinder 3 (transfer roller) with a circumferential lateral wall, and 
a distribution device 33 for dispensing lacquer,
wherein an outside contact surface of the lateral wall comprises cells 31 (depressions) (col. 2, lines 56-61; see for example Fig. 3); 
wherein the distribution device 33 is arranged contactless to an outer contact surface of the lateral wall of the cylinder 3 (transfer roller) for dispensing lacquer into the cells 31 (depressions) in the lateral wall while the cylinder 3 (transfer roller) is rotated about the axis of rotation (col. 2, lines 63-67 through col. 3, lines 1-10; see for example Figs. 1 and 2), 
wherein the cylinder 3 (transfer roller) is configured to roll with the outside contact surface on a work surface of a work piece (2) for transferring lacquer to the work surface of the work piece (2) (col. 3, lines 16-19; see for example Figs. 1 and 2),
wherein the system further comprises conveyor belt (a positioning device) configured for holding the work piece (2) and moving the work piece (2) along the cylinder 3 (transfer roller) for transferring lacquer from the cells 31 to the work surface of the workpiece (2) (col. 2, lines 24-25; see for example Figs. 1 and 2).

	Stefani does not explicitly teach the distribution device 33 as a slit nozzle connected to a frame with the cylinder 3 (transfer roller) mounted rotatably about an axis of rotation to the frame.
However, Kappeler teaches a distribution device as a slot die 1 (slit nozzle) connected to a machine frame via support 3 with a roller 5 (transfer roller) mounted rotatably about an axis of rotation to the machine frame, for the benefit of facilitating adjustment of the spacing between the nozzle and roller, and defining pressure on the substrate to absorb minor positional deviations of the substrate (para 0046, 0051; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the distribution device as a slit nozzle and arrange the slit nozzle and cylinder of Stefani in the manner taught by Kappeler, for the benefit of facilitating adjustment of the spacing between the nozzle and roller, and define a pressure on the substrate to absorb minor positional deviations.

	Regarding 12, Stefani teaches a method for lacquer transfer, comprising the steps of providing a system comprising:
a device for lacquer transfer, comprising: 
a cylinder 3 (transfer roller) with a circumferential lateral wall, and 
a distribution device 33 for dispensing lacquer,
wherein an outside contact surface of the lateral wall comprises cells 31 (depressions) (col. 2, lines 56-61; see for example Fig. 3); 
wherein the distribution device 33 is arranged contactless to an outer contact surface of the lateral wall of the cylinder 3 (transfer roller) for dispensing lacquer into the cells 31 (depressions) in the lateral wall while the cylinder 3 (transfer roller) is rotated about the axis of rotation (col. 2, lines 63-67 through col. 3, lines 1-10; see for example Figs. 1 and 2), 
wherein the cylinder 3 (transfer roller) is configured to roll with the outside contact surface on a work surface of a work piece (2) for transferring lacquer to the work surface of the work piece (2) (col. 3, lines 16-19; see for example Figs. 1 and 2),
wherein the system further comprises conveyor belt (a positioning device) configured for holding the work piece (2) and moving the work piece (2) along the cylinder 3 (transfer roller) for transferring lacquer from the cells 31 (depressions) to the work surface of the workpiece (2) (col. 2, lines 24-25; see for example Figs. 1 and 2).
	Stefani further teaches holding and moving the work piece (2) with the conveyor belt (positioning device) along the cylinder 3 (transfer roller) for transferring lacquer from the cells 31 (depressions) to the work surface (2) (col. 2, lines 24-25; col. 2, lines 56-61; see for example Figs. 1-3).

	Stefani does not explicitly teach the distribution device 33 as a slit nozzle connected to a frame with the cylinder 3 (transfer roller) mounted rotatably about an axis of rotation to the frame.
However, Kappeler teaches a distribution device as a slot die 1 (slit nozzle) connected to a machine frame via support 3 with a roller 5 (transfer roller) mounted rotatably about an axis of rotation to the machine frame, for the benefit of facilitating adjustment of the spacing between the nozzle and roller, and defining pressure on the substrate to absorb minor positional deviations of the substrate (para 0046, 0051; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the distribution device as a slit nozzle and arrange the slit nozzle and cylinder of Stefani in the manner taught by Kappeler, for the benefit of facilitating adjustment of the spacing between the nozzle and roller, and define a pressure on the substrate to absorb minor positional deviations.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (USP 5849082) in view of Kappeler (US 20170253768) as applied to claim 1 above, and in further view of Sollner (US 20130101738).
Regarding claims 2, 3, and 5, the previous art combination above does not explicitly teach a base structure with a positioning device mounted thereon.
	However, Sollner teaches a transporting apparatus 11 (positioning device) mounted to transporting rail 15 (base structure) such that a work piece (13) is movable relative to the transporting rail 15 (base structure) (para 0018; see for example Fig. 1), wherein the transporting apparatus 11 (positioning device) comprises roller conveyors (base portion) fixedly mounted to the rail 15 (base structure) (para 0020), and a carriage 17 (movable portion) movably mounted to the roller conveyors (base portion) and including a suction holes 18 (work piece holder), wherein the transporting apparatus 11 (positioning system) is formed as a roller system (para 0020), wherein the base portion includes a rail 15 (roller track) and the movable portion includes a carriage 17 configured for moving along the roller track and holding the suction holders 18 (work piece holder), such that the suction holes 18 (work piece holder) are movable by the carriage 17 relative to the rail 15 (roller track), for the benefit of holding and transporting the work piece and adjusting the position of the substrate (para 0010, 0018, 0020; see for example Figs. 1-3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning device in the apparatus of the previous art combination above, as taught by Sollner, for the benefit of holding and transporting the work piece and adjusting the position of the substrate.


Claims 2, 3, 4, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (USP 5849082) in view of Kappeler (US 20170253768) as applied to claims 1 and 12 above, and in further view of Pavani (US 20090202745).
	Regarding claims 2, 3, and 4, the previous art combination above does not explicitly teach a base structure with a positioning device mounted thereon.
However, Pavani teaches a transport 110 (positioning device) mounted to a base structure such that a substrate 101 (work piece) is movable relative to the base structure (para 0024-0025; see for example Figs. 1 and 2), wherein the transport 110 (positioning device) comprises a base portion fixedly mounted to the base structure (see for example Figs. 1 and 2), and a movable portion movably mounted to the base portion and including a chuck 113 (work piece holder) (para 0025; see for example Fig. 1), wherein the transport 110 (positioning device) is formed as a robot, wherein the movable portion includes a movable robot arm movably mounted to the base portion and holding the chuck 113 (work piece holder) (see for example Figs. 1 and 2), such that the chuck 113 (work piece holder) is movable by the robot arm relative to the base portion, for the benefit of positioning the substrate relative to an applicator roller 121 (para 0025-0026). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the positioning device in the apparatus of Stefani with a robot, as taught by Pavani, for the equivalent purpose of holding and moving the work piece.

Regarding claims 13 and 15, the previous art combination above does not explicitly teach that prior to transferring lacquer to the work piece, the work piece is attached to the work piece holder in the preparation area.
However, Pavani further teaches that prior to coating the substrate 101 (work piece), the substrate 101 (work piece) is attached to the chuck 113 (work piece) holder on a pre-alignment station 163 (preparation area), wherein the movable portion of the transport 110 (positioning device) is coupled to the chuck 113 (work piece holder) and moves the chuck 110 (work piece holder) to the applicator roller 121, for the benefit of simplifying pick-up of the substrate (para 0030). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a pre-alignment station in the method of the previous art combination above, as taught by Pavani, for the benefit of simplifying pick-up of the substrate.

Regarding claim 14, the previous art combination above does not explicitly teach parts of the work surface being masked.
However, Pavani further teaches that chuck 113 (work piece holder) holds the substrate 101 (work piece) by vacuum force (para 0025). The vacuum surface of chuck 113 (work piece holder) would serve as a masking element that masks the area of the substrate 101 (work piece holder) contacting with the vacuum surface of chuck 113 (work piece) from coating material applied by applicator roller 101 at a different area of the substrate 101 (work piece). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mask parts of the substrate 101 (work piece) after attaching the substrate 101 (work piece) to the chuck 113 (work piece holder) in the method of the previous art combination above, as taught by Pavani, for the benefit of holding and moving the work piece during coating.

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (USP 5849082) in view of Kappeler (US 20170253768) and Pavani (US 201400384422) as applied to claim 3 above, and in further view of Miwa (US 20170189927).
	Regarding claims 7, 8, and 9, Stefani and Kappeler do not explicitly teach a preparation area.
	However, Pavani further teaches a pre-alignment station (preparation area) for preparing chuck 163 (work piece holders) with substrates 101 (work pieces) attached thereto, wherein the transport 101 (positioning device) is configured such that the movable portion can pick up the chuck 113 (work piece holder) from the pre-alignment station 163 (preparation area), for the benefit of simplifying pick-up of the substrate (para 0030). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a pre-alignment station in the apparatus of the previous art combination above, as taught by Pavani, for the benefit of simplifying pick-up of the substrate.

	Pavani further teaches the work piece holder as a chuck 113.
	The previous art combination above does not explicitly teach that the work piece holder is formed as a jig adapted or adaptable to the shape of a specific work piece, and includes a quick connector for coupling the work piece holder to the movable portion. 
	However, Miwa teaches the work piece holder (8) is formed as a jig adapted to the shape of a specific work piece W (para 0108; see for example Fig. 4), and includes a quick connector including projection 14 and hole 13 with magnets 14 for coupling the work piece holder (8) to an end portion 7a (movable portion), for the benefit of maintaining connection between the robot and holder in a reliable manner (para 0117-0126, 0122; see for example Figs. 5A,B). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport 110 (positioning device) in the apparatus of the previous art combination above, as taught by Miwa, for the benefit of maintaining connection between the robot and holder in a reliable manner.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (USP 5849082) in view of Kappeler (US 20170253768), Pavani (US 201400384422), and Miwa (US 20170189927) as applied to claim 9 above, and in further view of Kaneko (US 20210296097).
Regarding claims 10 and 11, the previous art combination above does not explicitly teach a lacquer cell housing.
However, Kaneko teaches an apparatus 1 (transfer cell housing) that houses a processing device and a transfer device 3a (positioning device) (para 0041; see for example Fig. 1), wherein the apparatus 1 (transfer cell) comprises a gate valve (door) that is movable between a closed position where the apparatus 1 (transfer cell) is closed to the environment (implicit of gate valve operation), and an open position where the apparatus (transfer cell) is open to a preparation area comprising chamber 2 with a positioning member (i.e., aligner) (para 0043, 0044), so that a movable portion of the transfer device 3a (positioning device) can reach though the gate valve (open door) and pick up a work piece (11) from the chamber 2 (preparation area) (para 0047), for the benefit of carrying out in-line processing (para 0040). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a transfer cell housing with the apparatus of the previous art combination above, as taught by Kaneko, for the benefit of carrying out in-line processing.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11331688 in view of Kappeler (US 20170253768), claim 1 of U.S. Patent No. 11241708 in view of Kappeler (US 20170253768), claims 1 and 11 of U.S. Patent No. 11369987 in view of Kappeler (US 20170253768), claims 1 and 14 of U.S. Patent No. 11267015 in view of Kappeler (US 20170253768), and claims 1 and 16 of U.S. Patent No. 11224892 in view of Kappeler (US 20170253768).
	The independent claims of U.S. Patent Nos. listed above disclose at least:
a device for lacquer transfer, comprising 
a frame, 
a transfer roller with a circumferential lateral wall, and 
a nozzle for dispensing lacquer, 
wherein the nozzle is connected to the frame, wherein an outside contact surface of the lateral wall comprises several depressions, wherein the transfer roller is mounted rotatably about an axis of rotation to the frame, wherein the nozzle is arranged contactless to or in direct contact with the outside contact surface of the lateral wall for dispensing lacquer into respective depressions in the lateral wall while the transfer roller is rotated about the axis of rotation, wherein the transfer roller is configured to roll with the outside contact surface on a work surface of a work piece for transferring the lacquer from the depressions to the work surface of the work piece.
	The independent claims of U.S. Patent Nos. listed above do not mention the claimed positioning device.
However, Kappeler teaches a nozzle as a slit nozzle 3 and a transportation system 7 (positioning device) configured for holding the work piece 6 and moving the work piece 6 along a transfer roller 5, for the benefit of transferring coating material to the work surface (para 0049; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle as a slit nozzle and combine a positioning device with the inventions of the independent claims of the U.S. Patent Nos. listed above, for the benefit of transferring coating material to the work surface.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/843,112 in view of Kappeler (US 20170253768), claim 1 of co-pending Application No. 16/868,997 in view of Kappeler (US 20170253768), claim 1 of co-pending Application No. 16/881,720 in view of Kappeler (US 20170253768), claim 1 of co-pending Application No. 16/861,642 in view of Kappeler (US 20170253768), claim 1 of co-pending Application No. 17/272,842 in view of Kappeler (US 20170253768).
	The most recent independent claims of the co-pending Application Nos. listed above disclose at least:
a device for lacquer transfer, comprising 
a frame, 
a transfer roller with a circumferential lateral wall, and 
a nozzle for dispensing lacquer, 
wherein the nozzle is connected to the frame, wherein an outside contact surface of the lateral wall comprises several depressions, wherein the transfer roller is mounted rotatably about an axis of rotation to the frame, wherein the nozzle is arranged contactless to or in direct contact with the outside contact surface of the lateral wall for dispensing lacquer into respective depressions in the lateral wall while the transfer roller is rotated about the axis of rotation, wherein the transfer roller is configured to roll with the outside contact surface on a work surface of a work piece for transferring the lacquer from the depressions to the work surface of the work piece.
	The independent claims of U.S. Application Nos. listed above do not mention the claimed positioning device.
However, Kappeler teaches a nozzle as a slit nozzle 3 and a transportation system 7 (positioning device) configured for holding the work piece 6 and moving the work piece 6 along a transfer roller 5, for the benefit of transferring coating material to the work surface (para 0049; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle as a slit nozzle and combine a positioning device with the inventions of the independent claims of the U.S. Application Nos. listed above, for the benefit of transferring coating material to the work surface.
This is a provisional nonstatutory double patenting rejection.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of claims 1, 2, and 6, wherein the positioning device is formed as a magnetic positioning device comprising a magnetic field generator fixedly mounted to the base structure and configured to generate and control a magnetic field, and a magnetic part configured for being moved within the magnetic field by adapting the magnetic field, and including a work piece holder for holding the work piece. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717